UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 3, 2014 Laredo Oil, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-153168 26-2435874 (Commission File Number) (IRS Employer Identification No.) 111 Congress Avenue, Suite 400 Austin, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (512) 279-7870 Not Applicable (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item5.07. Submission of Matters to a Vote of Security Holders. Effective December 3, 2014, the holders of a majority of the shares of Common Stock of Laredo Oil, Inc. (the "Company") took action by written consent to approve an amendment to the Company's 2011 Equity Incentive Plan (the "Plan") that increased the number of shares of Common Stock of the Company subject to the Plan from 10,000,000 to 15,000,000 shares. Stockholders owning an aggregate of 31,096,676 shares, or 58.0% of the issued and outstanding Common Stock of the Company, approved the matter. Item 9.01 Financial Statements and Exhibits. Exhibits Exhibit 4.4 Amendment to Laredo Oil, Inc. 2011 Equity Incentive Plan approved December 3, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAREDO OIL, INC. Date: December 5, 2014 By: /s/ Bradley E. Sparks Bradley E. Sparks Chief Financial Officer and Treasurer 2
